FD-302 (Rev. 5-8-10)

Case 5:18-cr-00258-EJD Document 442-10 Filed 07/10/20 Page 1 of 3
-1 of 3- [

 

FEDERAL BUREAU OF INVESTIGATION

Date of entry 04/01/2020

  

Tempe,

  

Seavdis, Food and Drug Administration

   

After being advised of the identity of

nature of the interview, Page provided the following

 

interviewe

information:

Page ' was part of an Accountable Care Organization, called CommonweaLlt!l

Primary which partnered with healthcare providers and vendors, like

1eranos also had a lab in Page’s office. Theranos charged 50% of

6

Are
Theranos. Th

 

Medicare rates, which was far less than Sonora Quest and Labt

WAS

and cost less, than the other labs.

 

very secretive. Everything in Theranos

ul

In Page’s office, Theranos wa

lock and key, such as the cabinets. Theranos said it was

 

proprietary technolegy, but Page did net understand |

 

were no Theranos’ testing devices in Page’s office
oy vein draw, not through Theranos’ finger draw device, in
phlebotomist was in Page's office to draw the blood

blood in the office,

 

 

Since Theranosos drew

 

was under lock and key in the room. Theranos

 

was root stary and did not mention reagents.

 

would be drawing b

 

-Ehese micro samples, but that

   

of Medicare's rates.

There were a lot of abnormal AIC test results, which Page brought up to

Theranos. Theranos conducted an investigation and blamed Siemens'

   

Theranos fixed the device and re-did the tests, notifying the doct

letters. Page was concerned that he had to point out the issue and wondered

 

Investigation on

‘o5/2020 at Tempe, Arizona, United States (In Person)

 

 

03/05

  

rt Date drafted

Adelaida Hernandez

This document contains neither recommendations nor conclusions of the FBI. It is the property of the FBI and is loaned to your agency, it and its contents are not
to be distributed outside your agency.

US-REPORTS-0015101
FD-302a Rev.s-10) CaSe 5:18-cr-00258-EJD Document 442-10 Filed 07/10/20 Page 2 of 3

Continuation of FD-302 of (U) Interview of Curtis Page .On 93/05/2020 page

Nh
oO
rh
Ww

 

about the status of Theranos’ quality checks. The matter was handled in a

“very hush, hush” manner, where Theranos did not take responsibility.

Theranos presented to the ACO’s board a couple of times, telling them
about how Therancs’ rates were 50% of Medicare rates and the testing on
micro samples of blood. Doctors were among the ACO’s board, which were
present for the presentation. Lance Donkerbrook was the Chiet Operating
Officer of the ACO at the time, and was now it’s Chief Executive Officer.

Page was present at some of these meetings.

After Theranos’ went into Page’s office, Page asked about Theranos’
finger draw. Theranos explained it was for certain tests, without providing
details on which (or how many) tests. Eventually, Theranos completely
abandoned the finger draw. Page did not specifically recall discussions
about Theranos’ accuracy or FDA approval. Page thought Theranos said they
were in the process of FDA approval and it was merely a matter of time. Page

met once with Elizabeth Holmes, who came to one of the meetings.

Theranos seemed innovated and disruptive, which was the kind of vendor the
ACO looked Tor. Of course, accuracy of the blood tests were important.
Theranos' Board of Directors, such as Henry Kissinger, impressed Page and
made Theranos seem legitimate. Theranos presented information about their
Board of Directors to the ACO in its meetings. Holmes, at a meeting, spoke
emotionally about losing her father, or a relative, to a bad lab test. In

total, Theranos had four to five meetings with the ACO’s board.

Page ordered general reference tests, such as CBCs and AlCs. The other
Theranos blood tests, except the AlCs, seemed fine. The AlC issue toak two
to three months for Theranos to admit something was wrong. Mike Phebus was
Theranos’ sales representative that spoke with Page. Phebus told Page that
Theranos was looking at the issue. Eventually, Theranos said it was the
Siemens machine and Theranos had switched devices. Page repeated he did not

understand how Theranos did not recognize the issue.

Considering all of Theranos’ investors, the investments they made,
Theranos’ equipment, the information in the media about Theranos, it never
occurred to Page that the test result would be anything but accurate. The
A1C issue was six months to a year before the Wall Street Journal article.

About 200 patients' AlCs seemed impacted. For those patients, their blood

US-REPORTS-0015102
FD-302a Rev.s-8:10) Case 5:18-cr-00258-EJD Document 442-10 Filed 07/10/20 Page 3 of 3

Continuation of FD-302 of (U) Interview of Curtis Page .On 93/05/2020 page

foe)
oO

rh
Ww

was run through another lab free of charge (and Theranos refunded their
test). Page still thought there was a noticeable delay before Theranos
acknowledged and fixed the problem. These patients all had vein draws.
Page’ s office continued to use Theranos after these issues. Sometime after

the Wall Street Journal article, Page’s office stopped using Theranos.
Page did not know if other tests had problems.

Page had an email from around August 2016, requesting A1C data from
Theranos fer a list of patients. There were about 7,000 patient results in

the email.

When Page learned about the sanctions against Theranos, Theranos blamed
all the sanctions on the lab in Newark, California. Theranos told Page that
all cof his patients' test results had been run through Arizona, and that the
sanctions had nothing to do with the Arizona lab. The Arizona lab had

different machines, so Theranes' lab sanctions did not impact Arizona.

US-REPORTS-0015103
